WILLIAM A. BELL, JUDGE.
This is a suit against the defendant, one of three joint and several signers of a promissory note dated May 27, 1921 for the sum of $100.00, value received, and payable on demand with interest at the rate of 8 per. cent per annum from maturity until paid, and for attorneys fees fixed at 20 per. cent.
Defendants pleads exception of no cause of action and further answering admits his signature to the note but pleads that said signature was procured without any consideration for the signing of said note and through misrepresentation and fraud. The answer does not set forth by whose misrepresentation or fraud was the defendant induced to obligate himself upon the note in question, and there is no evidence in the record which in any manner supportslthese defences.
There was judgment in the Lower Court in favor of plaintiff and against defendant for the full sum of $100.00 with 8 per. cent interest thereony^BZat,May 27, 1921 until paid and 20 per. cent attorneys fees on the principal and interest and for cost. We find no error in the judgment of the Lower Court.
JUDGMENT AFFIRMED
January 22, 1923.